UNITED STATES DISTRICT COURT
                              DISTRICT OF COLUMBIA


In re Federal National
Mortgage Association                   MDLNo.1668
Securities, Derivative, and
"ERISA" Litigation
In re Fannie Mae Securities            Consolidated Civil Action No. 04-1639 (RJL)
Litigation




                                         ORDER                            ~

 ,.,__ ~<I_the reasons set forth in the Memorandum Opinion entered this''    , day of
~------'=-------~ 2012, it is hereby

       ORDERED that defendant J. Timothy Howard's Motion for Summary Judgment
[# 938] is GRANTED; and it is further

      ORDERED that judgment is entered for defendant Howard on all counts against
him and that defendant Howard is dismissed from this suit.

      SO ORDERED.